DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment dated 05/27/2022 has been entered – Claim 1 is amended and Claims 5 and 10-13 are cancelled. Claims 1-4, 6-9, and 14-20 remain pending in this application.

The rejections of Claims 1, 3-10, and 20 under 35 U.S.C. 102(a)(1) as being anticipated by IDS reference Nishizeki et al. (WO 2006098120 A1) and Claims 16-19 under 35 U.S.C. 103 as being unpatentable over Nishizeki et al. (WO 2006098120 A1) as previously set forth in the Non-Final Office Action mailed 03/01/2022 are overcome by Applicant’s amendment. 

The rejection of Claims 1-4, 6-14, and 16-20 under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. (TW 201042005A) as previously set forth in the Non-Final Office Action mailed 03/01/2022 is overcome by Applicant’s amendment. However, as outlined in greater detail below, a new ground of rejection have been made using the rationale set forth previously for Claims 5 and 15 (Cheng et al. (TW 201042005A) in view of IDS reference Tsuboyama et al. (US 7,205,054 B2)). 

The declaration dated 05/27/2022 filed under 37 CFR 1.132 is insufficient to overcome the prima facie case of obviousness over Cheng in view of Tsuboyama for the reasons outlined in greater detail below. 


Response to Arguments
Insofar as they apply to the new grounds of rejection below, Applicant’s arguments on Pages 38-40 of the response dated 05/27/2022 with respect to the rejection of the claims under 35 USC § 103 over Cheng and Tsuboyama have been fully considered but they are not persuasive. 
Applicant’s Argument – Applicant argues on Pages 38-40 of the reply that the examples of the application as filed and those of the Rule 1.132 Declaration dated 05/27/2022 provide evidence of unexpected results in light of the combined teachings of Cheng and Tsuboyama. Specifically, Applicant contends that the OLEDs of Examples 1 and 4, whose dopants comprise an O linker as claimed, provided substantially improved properties as compared to Comparative Examples H and I, whose dopants include a CH2 linker as taught by the primary reference Cheng in their compound I-2. 
Examiner’s Response – The Examiner respectfully disagrees. Applicants have the burden of explaining the proffered data as evidence of non-obviousness. Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. The following considerations are of interest: (1) evidence relied upon should establish that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance, (2) evidence of nonobviousness must also be commensurate in scope with the claims which the evidence is offered to support, and (3) comparison must be between the claimed subject matter and the closest prior art to be effective to rebut a prima facie case of obviousness. See MPEP § 716.02.
Examiner’s Response – Concerning item (2), the Examiner notes that the data relied upon by Applicant to allege unexpected results includes only compounds in which the ancillary ligand corresponding to L2 of the instant claim is a  dipivaloylmethane group. However, Cheng also teaches compounds according to Formula 1 the instant claim wherein the ancillary ligand is a group other than a dipivaloylmethane. See, for example, Cheng’s Compound I-7 which includes a phenylpyridine ancillary ligand (see Cheng-TW Pg. 10). As noted above, compounds such as Cheng’s I-7 wherein the ancillary ligand is a phenylpyridine group are within the scope of Formula 1 of the independent Claim 1. Accordingly, the data upon which Applicant relies is not considered to be commensurate in scope with the claim for which the evidence is offered. It is unclear what differences in the data (i.e. driving voltage, max EQE, roll-off ration, and/or device lifetime) may be observed between devices comprising emissive compounds including a CH2 linker as compared with an O linker, wherein the compounds have ligands other than those in the current data such as those with a phenylpyridine group. Indeed, data provided by the Applicant in the specification as originally filed supports the idea that the construction of the ancillary ligand may have a significant effect on device properties. See for example, Example 3 (including Compound 33) and Example 4 (including Compound 32) of Table 2 wherein the substitution of the ancillary ligand alone results in a significant change in lifetime. Accordingly, the Examiner maintains that the proffered data is insufficient to overcome the prima facie case of obviousness (Cheng in view of Tsuboyama) set forth in the rejection below. 
Examiner’s Response – Furthermore, concerning item (2), the Examiner notes the additional deficiencies with the proffered data as follows. First, the data relied upon by Applicant includes only compounds in which the benzene ring corresponding to CY21 of the instant claim is unsubstituted. However, Cheng also teaches compounds according to Formula 1 the instant claim wherein said benzene ring is substituted with one or more groups. See, for example, Cheng’s Compounds I-9 and I-16 which include one or more fluorene substituents (see Cheng-TW Pg. 11). Likewise, the proffered data includes only compounds wherein the condensed ring corresponding to the rings CY11+CY12 is an isoquinoline group. However, Cheng suggests that, in addition to the isoquinoline rings exemplified in Compounds I-2 and I-33, the ring at issue may also include fused rings according to Formula 1 of the instant claim such as benzothiazole, benzoxazole, or phenanthroline groups (see Cheng-MT – Pg. 2, lines 39-45). As noted above, compounds such as Cheng’s I-9 and I-16 wherein the benzene ring is substituted with a fluorene or compounds according to Cheng wherein the isoquinoline ring is instead a benzothiazole/benzoxazole/phenanthroline group are within the scope of Formula 1 of the independent Claim 1. Accordingly, the data upon which Applicant relies is not considered to be commensurate in scope with the claim for which the evidence is offered. It is unclear what differences in the data (i.e. driving voltage, max EQE, roll-off ration, and/or device lifetime) may be observed for devices comprising emissive compounds including a CH2 linker as compared with an O linker, wherein the compounds have ligands other than those in the current data such as those with a fluorene-substituted benzene ring or those with a benzothiazole/benzoxazole/phenanthroline group corresponding to the fused CY11+CY12 ring. Indeed, data provided by the Applicant in the specification as originally filed supports the idea that the above considerations (ring substituents and identity of the fused ring) may have a significant effect on device properties. See for example, Example 3 (including Compound 69) and Example 47 (including Compound 47) of Table 2 wherein the substitution of the benzene ring alone results in a significant change in roll-off ratio. Likewise, see Example 1 (including Compound 2) and Example 32 (including Compound 32) of Table 2 wherein a change in the bonding position  an isoquinoline ring alone results in a significant change in at least the device lifetime. Furthermore, see the examples provided in Tables 1 and 2 of the declaration wherein the substitution of the C linking group of the comparative compounds for the O linking group of the exemplary compounds results in significant different % change values for the device properties at issue when the bonding orientation of the isoquinoline is changed (for example, the change in EQE, roll-off, and lifetime was 55.9%, 70.8% and 3.5 fold (i.e. 350%) respectively for the isoquinoline variation of Example 2 whereas the changes were only 23.4%, 52%, and 77% respectively for the isoquinoline variation of Example 33). What differences in data would be seen for devices comprising emissive compounds including a CH2 linker as compared with an O linker, wherein the condensed ring of the compound is significantly structurally different than the isoquinoline groups such as the benzothiazole/benzoxazole/phenanthroline groups of Cheng?













Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or                   nonobviousness.

Claims 1-4, 6-9, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (TW 201042005A), referred to herein as “Cheng-TW”, and further in view of IDS reference Tsuboyama et al. (US 7,205,054 B2). A machine translation of Cheng is provided with the Office Action and is referred to herein as “Cheng-MT” for text citations. 
Regarding Claims 1-4 and 6, Cheng teaches an organometallic compound I-2 (see Cheng-TW – Pg. 10) which is reproduced below. Cheng teaches that compound I-2 is intended for use in an organic light-emitting diode and Cheng suggests that compound I-2 provides advantages in brightness, luminous efficiency, and external quantum efficiency (see Cheng-MT – Pg. 10, lines 1-3). 
Cheng I-2: 
    PNG
    media_image1.png
    155
    172
    media_image1.png
    Greyscale


As seen from the structure above, Cheng’s compound I-2 is not a compound according to the instant claims because the linking group represented by T1 of instant Formula 2 is –CH2– rather than O as claimed. Cheng does not teach a compound wherein the linking group T1 is O. However, in the analogous art of metal complexes for use as dopants in the emission layer of an organic EL device (see Abstract), Tsuboyama teaches compounds including ligands according to formula (2) having two rings CyN1 and CyC1 (cyclic groups coordinated to the metal via a nitrogen and carbon atom respectively) wherein said rings are connected by a linking group X (see Abstract & Col. 5, lines 5-35). The group X may be selected from covalent linkers including –O– and a carbon-based group –C(R1)(R2)– (see Col. 5, lines 57-62). Likewise, Tsuboyama teaches exemplary iridium compounds in Table 1 including ligands with both an oxygen linker (see, for example, Compounds 1-12) and a –CH2– linker (see, for example, Compounds 49-60). That is to say, Tsuboyama suggests that both oxygen and –CH2– are suitable for use as linking groups between two rings in a bidentate ligand for an iridium complex used in the emission layer of an OLED. Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify Cheng’s compound I-2 by substituting the –CH2– linking group for an oxygen linking group because Tsuboyama suggests both groups may suitably be selected as a linker. The substitution would have been one known element for another and one of ordinary skill in the pertinent art would expect the predictable result that the modified compound would remain useful in the light emitting layer of Cheng and would possess the benefits taught by Cheng. See MPEP § 2143(B). 
The above modification would yield an organometallic compound which is referred to herein as I-2MOD and is reproduced below for comparison to Formulae 1 & 2 of the instant claims. 
Instant: 
    PNG
    media_image2.png
    491
    249
    media_image2.png
    Greyscale
   I-MOD2: 
    PNG
    media_image3.png
    367
    482
    media_image3.png
    Greyscale


	As seen from the structures above, the modified compound I-2MOD (Cheng in view of Tsuboyama) meets each of the following limitations of the instant claim(s): 
M is Ir
L1 is a ligand represented by Formula 2 & n1 is 2
L2 is a bidentate ligand (different from L1) represented by Formula 3-1(301) wherein Z11 & Z13 are each tert-butyl groups and Z12 is hydrogen & n2 is 1

    PNG
    media_image4.png
    187
    166
    media_image4.png
    Greyscale

X1 is N & X21 is C
CY11 is a C5 heterocyclic ring (a pyridine)
CY12 is a C6 carbocyclic ring (a benzene)
CY21 is a C6 carbocyclic ring (a benzene)
T1 is O 
a1 & a21 are each independently 0
* and *’ each indicate a binding site to M 
R1-R3, R21, R10a, X11, Z1-Z4, Z1a-Z4a, Z1b-Z4b, Z14, d14, d26, Q1-Q9, Q11-Q19, Q21-Q29, and Q31-Q39 are not required to be present 

Regarding Claim 7, Cheng in view of Tsuboyama teaches the modified organometallic compound I-2MOD according to Claim 1 above wherein the isoquinoline moiety represented by CY11 & CY12 in Formula 2 is a group represented by Formula CY1-1 as seen below. X1 is N and a16 is 0. 

Instant: 
    PNG
    media_image5.png
    118
    167
    media_image5.png
    Greyscale
     I-2MOD: 
    PNG
    media_image3.png
    367
    482
    media_image3.png
    Greyscale


Regarding Claims 8-9, Cheng in view of Tsuboyama teaches the modified organometallic compound I-2MOD according to Claim 1 above wherein the benzene moiety represented by CY21 in Formula 2 is a group represented by Formula CY21-1 of Claim 8 as seen below (X21 is C and a24 is 0). Said benzene moiety is also a group according to Formula CY21(1) of Claim 9 as seen below (X21 is C). 

Instant:   
    PNG
    media_image6.png
    182
    255
    media_image6.png
    Greyscale
   I-2MOD: 
    PNG
    media_image3.png
    367
    482
    media_image3.png
    Greyscale


	Regarding Claim 14, Cheng in view of Tsuboyama teaches the modified organometallic compound I-2MOD according to Claim 1 above wherein L2 is a bidentate ligand represented by Formula 3-1-1 as seen below. Z12 is hydrogen and each of A1 to A6 are unsubstituted C1 alkyl groups (methyls). 

Instant: 
    PNG
    media_image7.png
    246
    173
    media_image7.png
    Greyscale
      I-2MOD: 
    PNG
    media_image3.png
    367
    482
    media_image3.png
    Greyscale


Regarding Claim 15, Cheng in view of Tsuboyama teaches the modified organometallic compound I-2MOD according to Claim 1 above. Compound 1-2MOD is equivalent to Compound 2 of the instant claim.  

Instant: 
    PNG
    media_image8.png
    189
    221
    media_image8.png
    Greyscale
      I-2MOD: 
    PNG
    media_image3.png
    367
    482
    media_image3.png
    Greyscale



	Regarding Claims 16-19, Cheng in view of Tsuboyama teaches the modified organometallic compound I-2MOD according to Claim 1 above. The prior art combination does not explicitly teach an organic light-emitting device comprising the compound I-2MOD. 
However, Cheng also teaches an organic light-emitting device (see Cheng-MT – Example 20 on Pg. 9) comprising a first electrode (anode), a second electrode (cathode), and an organic layer disposed between the first and second electrode comprising an emission layer wherein the emission layer includes a host and 5wt% of the unmodified compound I-2 as a dopant (see Cheng-MT – Pg. 9, lines 30-50). The organic layer further comprises a hole transport region disposed between the first electrode and the emission layer including a hole transport layer (see Cheng-MT – Pg. 9, lines 33-35). Likewise, the emission layer further comprises an electron transport region disposed between the emission layer and the second electrode including a hole blocking layer and an electron transport layer (see Cheng-MT – Pg. 9, lines 37-40). Based on the teachings of Tsuboyama discussed in greater detail above with respect to Claim 1, it also would have been obvious to modify the dopant compound I-2 in the OLED described above to yield the modified compound I-2MOD which is a compound according to the requirements of the instant claim as seen in the discussion of Claim 1 above. 

	Regarding Claim 20, although the instant claim is drawn to a diagnostic composition, the only positive limitation of the claimed composition is at least one organometallic compound of Claim 1. Claim 20 does not add any further structural limitations to the device and/or organometallic compound. Cheng in view of Tsuboyama teaches the modified organometallic compound I-2MOD according to Claim 1, as described above, and does not include any components that would make it unfit for use as a diagnostic composition.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA ELIZABETH RICHARDSON whose telephone number is (571)272-5136. The examiner can normally be reached M-F, 8 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571)270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.E.R./Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789